DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Collins, US Patent 7877908 in view of Gasko, et al., US 6167645.
Regarding claim 1, Collins teaches a license plate retention system comprising: a base (mounting bracket 20) attached to a vehicle (10); a transmissive substrate (30); and a frame (12) defining a central opening (50) to permit display of indicia on at least one license plate display region (front surface) of a license plate (14) disposed between the base (20) and the frame (12) and further defining at least one frame display region (front surface of perimeter frame members) adjacent the central opening (50), the frame (12) including at least one rear connector (18) disposed adjacent a rear of the frame (12) to removably attach the rear of the frame (12) to the base (20) and further including at least one front connector (16) disposed adjacent a front of the frame (12) to removably attach the transmissive substrate (30) to the front of the frame (12), wherein the transmissive substrate (30) is removably attachable to the front of the frame (12), via the at least one front connector (16), to protect the at least one frame display region defined on the frame (12).
[AltContent: textbox (License plate)][AltContent: arrow][AltContent: textbox (Frame)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Base)][AltContent: arrow][AltContent: textbox (Transmissive substrate)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Display regions)]
    PNG
    media_image1.png
    661
    245
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    302
    410
    media_image2.png
    Greyscale

Collins does not teach a first connector (205) for attaching the base (200) to a vehicle. 
Gasko teaches a base (license plate bracket, 18) includes a pair of resilient hooks (34) for hooking the bracket to the grille of a vehicle. The hooks correspond to the claimed first connector for attaching the base (bracket) to the grille 12 of a vehicle 10.

[AltContent: arrow][AltContent: textbox (Recessed central section)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rear connector (hook))][AltContent: textbox (1st lateral section)][AltContent: textbox (2nd lateral section)]
    PNG
    media_image3.png
    528
    593
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the mounting bracket (base) of the license plate retention system taught by Collins with hooks as taught by Gasko to provide a means to secure the bracket to the vehicle.
Regarding claim 2, Collings teaches the frame (20) comprises a plurality of rear connectors including at least one upper rear connector (18) and at least one lower rear connector (18).  (See figure 3).
Regarding claim 3, Collings teaches the frame (20) comprises a plurality of rear connectors including a plurality of upper rear connectors (18) or a plurality of lower rear connectors (18). (See figure 3)
Regarding claim 4, Collings teaches the frame (20) comprises a plurality of front connectors (16) including at least one upper front connector (16) and at least one lower front connector (16).
Regarding claim 5, Collings teaches the plurality of front connectors (16) comprises a plurality of upper front connectors (16) or a plurality of lower front connectors (16). (See figures 2-3).
Regarding claim 6, Collings teaches the plurality of rear connectors (18) comprises a plurality of upper rear connectors (18) and a plurality of lower rear connectors (18).
Regarding claim 14, Gasko teaches the base (18) includes a first lateral section (left ridge, 22), a central section (20), and a second lateral section (right ridge, 22), and wherein the central section (20) is recessed relative to the first lateral section (22) and the second lateral section (22) to define a recessed volume within which a license plate may be received. Neither Gasko or Collins teach the recessed volume having an area of greater than about 305 mm x 152 mm (12.0" x 6.0"), greater than about 520 mm x 110 mm (20.5" x 4.3") or greater than about 440 mm x 140 mm (17.3" x 5.5"). However, since the dimensions of standard US license plates is 12” by 6”, it would have been obvious to one having ordinary skill in the art before the effective filing date to construct the dimension of the license plate receiving central section of the license plate bracket taught by Gasko to be slightly greater that 12’ by 6” to accommodate a conventional/standard US license plate. Such a modification would have involved a mere change in the size of the component. A change is size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPS 1955).
Regarding claim 15, Collins teaches the at least one frame display region (front surface of the frame) includes a plurality of frame display regions (see annotated figure above).
Regarding claim 16, Collins teaches the at least one frame display region includes at least one of a bottom frame display region below a bottom edge of the central opening, a first lateral frame display region adjacent a first lateral edge of central opening, a second lateral frame display region adjacent a second lateral edge of central opening, or an upper frame display region above a top edge of the central opening.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Collins, US Patent 7877908 in view of Gasko, et al., US 6167645 as applied to claim 1 above and in further view of Parenti, US Patent 6892483.
Collins nor Gasko teach a license plate frame comprising a primary and secondary opening.
Regarding claim 11, Parenti teaches a license plate frame (10) comprising a primary open portion 14 and a secondary opening (12) adjacent the central opening.
It would have been obvious to one having ordinary skills in the art to construct the frame taught by Collins with secondary opening  as taught by Parenti to provide a means to cover and protect the conventional the registration sticker attached to the license plate.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Collins, US Patent 7877908 in view of Gasko, et al., US 6167645 as applied to claim 1 above and in further view of Parenti, US Patent 7836618.
Collins nor Gasko teach a license plate frame comprising a primary and secondary opening.
Regarding claim 11, Parenti teaches a license plate frame (100,  202) comprising a primary open portion (203) and a secondary opening covered with sticker covers (222-225) adjacent the central opening. (figure 1 and2B).
[AltContent: arrow][AltContent: textbox (Primary opening)][AltContent: arrow][AltContent: textbox (Secondary opening)]
    PNG
    media_image4.png
    457
    687
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skills in the art to construct the frame taught by Collins with secondary opening as taught by Parenti to provide a means to cover and protect the conventional the registration sticker attached to the license plate.
Regarding claim 12, Parenti teaches the secondary opening covered with sticker covers (222-225) is contiguous to the central opening.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Collins, US Patent 7877908 in view of Gasko, et al., US 6167645 as applied to claim 1 above and in further view of Dayan et al., US 20090077843.
Collins nor Gasko teach a license plate frame comprising central opening with the claimed dimensions.
Regarding claim 13, Dayan teaches a license plate frame 100 comprising an opening 20 has a height of between 4-6 inches and a length between 9-12 inches for automobile license plates in the United States. (¶ 0017).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the opening of the frame taught by Collins with an opening measuring between 4-6 inches and a length between 9-12 inches to accommodate automobile license plates in the United States.
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Collins, US Patent 7877908 in view of Gasko, et al., US 6167645 as applied to claim 1 above and in further view of Shen, US Patent 5383294.
Collins nor Gasko teach a license plate frame comprising display regions along the bottom, first lateral, second lateral or upper frame regions.
Regarding claim 16, Shen teaches a license plate comprising a pair of symmetric side brackets which are removably attached to a main frame body. 

    PNG
    media_image5.png
    471
    488
    media_image5.png
    Greyscale

Regarding claim 17-18, Shen teaches the upper and lower edges of the main frame body 10 are provided with an elongated recess 13 in which different decoration stickers 15, as shown in FIGS. 2, 5, can be removably mounted thereto whereby a person can vary the appearance of the number plate fixing frame as he or she likes. The sticker comprises graphics or text. (See column 2, lines 16-21).
Regarding claim 20, Shen teaches the sticker 15  comprising graphics or text mounted to the front surface of the  frame body 10. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention construct the license plate taught by Collins with graphics or text secured to the frame utilizing any suitable means as an obvious matter of design. It has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and weld. In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Collins, US Patent 7877908 in view of Gasko, et al., US 6167645 as applied to claim 1 above and in further view of Hickman, US Patent 6478458.
Hickman also teaches an illuminated motorcycle license plate holder 10 comprising a frame 12 having the at least one frame display region includes at least one of a bottom frame display region below a bottom edge of the central opening, a first lateral frame display region adjacent a first lateral edge of central opening, a second lateral frame display region adjacent a second lateral edge of central opening, or an upper frame display region above a top edge of the central opening. 

    PNG
    media_image6.png
    317
    374
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    261
    437
    media_image7.png
    Greyscale

Regarding claims 17-18, Hickman teaches the frame display region (20) includes user-selected text or graphics (14). (See column 3, lines 44-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the license plate holder taught by Collins with decorative members as taught by Hickman to provide a means to enhance the aesthetic appearance of the license plate holder.
Regarding claim 19, Hickman teaches an electrical connector to electrically connect to a license plate lighting circuit; and at least one lighting element 36 to illuminate the central opening and the at least one frame display region. (See column 3, lines 1-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the license plate holder taught by Collins with illuminated decorative members as taught by Hickman to provide a means to enhance the aesthetic appearance of the license plate holder and provide a means to see the decorative members at night.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Collins, US Patent 7877908 in view of Gasko, et al., US 6167645 as applied to claim 1 above and in further view of Perrin, US Patent 6962013.
Collins nor Gasko teach a license plate frame comprising display regions along the bottom, first lateral, second lateral or upper frame regions.
Perrin teaches a license plate frame 10 comprising a frame body 12, an upper and lower display regions with words or decorative symbols thereon.  Perrin teaches the words or symbols are formed on a frame surface by screen printing them on a flat surface of a molded frame, bonding or otherwise attaching them to a surface of a frame or integrally molding them on the surface of a plastic frame. 
 
    PNG
    media_image8.png
    389
    512
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    218
    179
    media_image9.png
    Greyscale

Regarding claim 20, Perrin teaches the words or decorative symbols comprising graphics or text. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention construct the license plate taught by Collins and Gasko with graphics or text integrally formed on the frame as taught by Perrin utilizing any suitable means as an obvious matter of design. It has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and weld. In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed September 12, 2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 1-6 and 14-16 over Collins in view of Gasko, et al. the applicant argues “Collins fails to disclose or suggest, inter alia, as alleged, a frame that further defines "at least one frame display region adjacent the central opening ... wherein the transmissive substrate is removably attachable to the front of the frame ... to protect the at least one frame display region defined on the frame””. The applicant points out the present disclosure recites “that the "one or more example frame display regions 146 include text and/or graphics, which are generically represented in FIG. 1 by fields or arrays of "X" indicia." (emphasis added). The applicant further argues “The retention frame 12 of Collins is not a "frame display region," as disclosed and claimed. Instead, the Collins' retention frame 12 is itself a conventional frame bearing no features that would render it a frame display region, nor including any disclosure supporting the contention that the frame defines a display region adjacent the central opening. Gasko fails to make up for the deficiencies of Collins.”
The examiner disagrees. The claims merely recites a display region adjacent the central opening. The claims do not define the structural of the display region and do not recite the display region comprising text and/or graphics. The rejection is maintained.
In addition, the applicant argues “there is no suggestion or motivation to modify Collins in view of Gasko”. The applicant contend, Collins relates to a conventional installation of license plate in which, as shown in FIG. 1, a vehicle 10 bears a vehicle plate retention frame 12, which in turn retains a vehicle plate 14, at a front of the vehicle and at a rear of the vehicle 10 at a location of the vehicle bumper (see, e.g., col. 2, lines 42-45). Whereas Gasko teaches license plate bracket adapted to mount a license pale to the griller of a vehicle. 
The examiner disagrees. Collins teaches a mounting bracket provided on a vehicle. Even though Collins is silent as to how the mounting bracket is attached to the vehicle, the examiner contents the frame taught by Collins inherently has a means for securing the frame to the vehicle. The above rejection contends that means for securing may comprise the hooks taught by Gasko.
The rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 JP 09076845 A to Mitsutano teaches a mounting structure for license plate comprising a mounting plate holder/bracket 31 having means for mounting the bracket to the bumper of the vehicle and a means for retaining the license plate.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631